******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
IN RE PROBATE APPEAL OF THE CADLE COMPANY*
                 (AC 35576)
                Alvord, Mullins and Lavery, Js.
       Argued May 28—officially released August 26, 2014

  (Appeal from Superior Court, judicial district of
 Waterbury, Complex Litigation Docket, Shaban, J.)
  Brian P. Daniels, for the appellant (defendant Red
Knot Acquisitions, LLC).
  C. Donald Neville, for the appellee (The Cadle
Company).
                         Opinion

  ALVORD, J. The defendant, Red Knot Acquisitions,
LLC,1 appeals from the trial court’s denial of its motion
for summary judgment on the ground of res judicata.2
The defendant argues that the court should have
granted its motion, thereby precluding the plaintiff, The
Cadle Company, from litigating its claims in the present
action, because the plaintiff could have raised those
claims in a prior proceeding between the parties. We
disagree and affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to the resolution of the defendant’s appeal. F. Fran-
cis D’Addario (decedent) was an entrepreneur with
extensive real estate and business holdings. He died in
a plane crash on March 5, 1986, and a probate estate
was opened the same year in the Probate Court for
the district of Trumbull. The decedent’s sons, David
D’Addario and Lawrence D’Addario, are the current
coexecutors of his estate.
   In 1994, the plaintiff purchased a promissory note
from a creditor of the decedent and filed a notice of a
claim in excess of $1 million against the estate. The
plaintiff, an unsecured creditor, subsequently pursued
its claim to judgment against the estate in the amount
of $3 million. The probate estate remains open, more
than twenty-seven years after the decedent’s death, and
the judgment remains unpaid.
   In December, 1997, the estate was indebted to a con-
sortium of banks in an amount totaling more than $48
million (bank debt). At the request of the estate, the
defendant purchased the bank debt for approximately
$5 million (Red Knot Transaction), conditioned, inter
alia, on the simultaneous execution of a forbearance
agreement. The liens on certain estate assets that
secured the bank debt were assigned to the defendant.
Pursuant to the terms of the forbearance agreement,
the defendant would refrain from taking any legal action
against the estate on the bank debt for a designated
period of time. The agreement provided that the estate
could purchase the indebtedness from the defendant
at a substantial discount if the estate exercised this
option by a specified date (estate option). To further
secure the estate’s indebtedness to the defendant, the
agreement required the estate to grant security interests
in additional estate assets. The forbearance agreement
was executed on December 30, 1997, and the defendant
became the largest secured creditor of the estate.
  On or about October 9, 1997, which was nearly three
months before the execution of the forbearance
agreement, the plaintiff filed a motion for order with
the Trumbull Probate Court seeking removal of the
estate’s executors3 pursuant to General Statutes § 45a-
242 (a).4 In the motion, the plaintiff alleged that the
executors had mismanaged the estate and breached
their fiduciary duties by failing to settle the estate. The
plaintiff sought orders to (1) remove the executors, (2)
appoint a successor professional executor, (3) hire a
competent attorney for the estate, (4) hire a competent
accounting firm that would prepare an immediate
accounting, and (5) obtain appraisals of the estate’s real
estate holdings. The Probate Court denied the plaintiff’s
motion on April 29, 1998.
   Pursuant to General Statutes § 45a-186,5 the plaintiff
appealed to the Superior Court (prior probate appeal).
The plaintiff filed a ‘‘Revised Reasons for Appeal,’’ dated
May 7, 1999, alleging that it was a creditor of the estate,
that the estate had been open for more than thirteen
years, that the estate had the assets to pay the plaintiff’s
claim but failed to do so, that there had been no current
appraisals of the estate’s assets, and that the current
executors were not attorneys, accountants or profes-
sional executors. The plaintiff further alleged that its
pecuniary interests as a creditor of the estate had been
adversely affected by the Probate Court’s order and
decree because: ‘‘(a) the [Probate] Court failed to
remove the current executors of the estate, despite the
foregoing; (b) the [Probate] Court failed to appoint a
professional executor to settle the estate, despite the
foregoing; (c) the [Probate] Court failed to appoint an
attorney to protect the estate’s legal interests, despite
the foregoing; (d) the [Probate] Court failed to appoint
an accounting firm to administer the estate and failed
to order an immediate accounting of the estate, despite
the foregoing; (e) the [Probate] Court failed to order
the posting of a probate bond, despite the foregoing;
[and] (f) the [Probate] Court failed to order appraisals
of the real estate owned by the estate, despite the
forgoing.’’
   The matter was tried to the Superior Court, McWeeny,
J., on July 29 through August 1, 2002. The plaintiff had
argued throughout the trial that, because the coexecu-
tors were fiduciaries, it was their burden to show that
they had acted properly in their management of the
estate. At the close of the plaintiff’s case-in-chief, the
court ruled from the bench that it was the plaintiff’s
burden to show that removal of the coexecutors was
warranted and that the plaintiff had failed to meet its
burden of proof. The court made no finding as to
whether the coexecutors had breached their fiduciary
duties, but, rather, the court focused on the lack of
evidence warranting removal of the coexecutors. The
court dismissed the appeal, sua sponte.6 Our Supreme
Court affirmed the judgment of the trial court. Cadle Co.
v. D’Addario, 268 Conn. 441, 463, 844 A.2d 836 (2004).
  On or about April 20, 2010, the plaintiff filed an ‘‘Omni-
bus Motion for Relief’’ with the Trumbull Probate Court
seeking, inter alia, an order of the Probate Court ‘‘inval-
idating and/or voiding liens of [the defendant] on certain
assets of the estate.’’ The motion additionally requested
an order of the Probate Court directing the defendant
‘‘to disgorge all monies and/or benefits that it received,
directly or indirectly, from the sale of properties that
were subject to invalidated and/or voided liens.’’ The
Probate Court denied the plaintiff’s motion on Septem-
ber 15, 2010, and the plaintiff appealed to the Superior
Court pursuant to § 45a-186 (present probate appeal).
   In its complaint, the plaintiff alleged that it has a
valid claim against the estate, that the Probate Court
improperly denied its motion for relief seeking the inval-
idation of the defendant’s liens on certain estate assets
and the disgorgement of monies and benefits received
from the sale of the properties subject to those liens,
and that the plaintiff was entitled to the relief sought
in its motion. On September 23, 2011, the defendant
filed a motion for summary judgment, claiming that
the plaintiff’s action was ‘‘barred by the doctrines of
collateral estoppel7 and/or res judicata in that the
enforceability of the [forbearance] agreement pursuant
to which [the defendant] was granted the subject liens
actually and necessarily was determined in, or, at a
minimum, could have been raised in, a prior proceeding
in which a judgment was entered against [the plaintiff]
after trial.’’ (Footnote added.) The defendant was refer-
ring to the prior probate appeal decided by Judge
McWeeny on August 1, 2002. The plaintiff filed its objec-
tion to the motion for summary judgment on October
10, 2012, and the court held a hearing on January 8, 2013.
   On March 28, 2013, the court issued its memorandum
of decision denying the defendant’s motion for sum-
mary judgment. In its decision, the court determined
that the doctrine of res judicata was not applicable. In
reaching that conclusion, the court stated that it had
compared the complaint in the present probate appeal
with the complaint and trial record in the prior probate
appeal. According to the court, the forbearance
agreement was relevant in the prior probate appeal
‘‘because of the estate option contained therein.’’ Fur-
ther, ‘‘the plaintiff’s claim that the executors fail[ed]
to exercise [the option] in a timely fashion, [thereby]
causing substantial financial loss to the estate, was one
of many acts that [allegedly] warranted their removal.
. . . The concern of the court and parties in the [prior
probate appeal] was, with respect to the forbearance
agreement, whether the executors’ conduct was
improper, not whether the forbearance agreement itself
was improper. Given these circumstances, the court
cannot conclude that the facts underlying the prior and
present probate appeals ‘are related in time, space, ori-
gin or motivation’ or ‘form a convenient trial unit,’ such
that there is sufficient identity between the causes of
action to warrant the application of res judicata.’’
(Emphasis in original.) This appeal followed.
  We begin with the applicable legal principles that
govern our analysis. ‘‘Summary judgment is the appro-
priate method for resolving a claim of res judicata.’’
Sotavento Corp. v. Coastal Pallet Corp., 102 Conn. App.
828, 833, 927 A.2d 351 (2007). ‘‘Practice Book [§ 17-
49] provides that summary judgment shall be rendered
forthwith if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. . . . In deciding a motion
for summary judgment, the trial court must view the
evidence in the light most favorable to the nonmoving
party. . . . The party seeking summary judgment has
the burden of showing the absence of any genuine issue
[of] material facts which, under applicable principles
of substantive law, entitle him to a judgment as a matter
of law . . . and the party opposing such a motion must
provide an evidentiary foundation to demonstrate the
existence of a genuine issue of material fact. . . . [T]he
scope of our review of the trial court’s decision to [deny]
the [defendant’s] motion for summary judgment is ple-
nary.’’ (Internal quotation marks omitted.) Doran v.
First Connecticut Capital, LLC, 143 Conn. App. 318,
320–21, 70 A.3d 1081, cert. denied, 310 Conn. 917, 76
A.3d 632 (2013). ‘‘Additionally, the applicability of res
judicata . . . presents a question of law over which
we employ plenary review.’’ (Internal quotation marks
omitted.) Nipmuc Properties, LLC v. Meriden, 130
Conn. App. 806, 812, 25 A.3d 714, cert. denied, 302 Conn.
939, 28 A.3d 989 (2011), cert. denied, U.S. , 132 S.
Ct. 1718, 182 L. Ed. 2d 253 (2012).
   ‘‘Under the doctrine of res judicata, or claim preclu-
sion, a former judgment on a claim, if rendered on the
merits, is an absolute bar to a subsequent action on the
same claim. A judgment is final not only as to every
matter which was offered to sustain the claim, but
also as to any other admissible matter which might
have been offered for that purpose. . . . The doctrine
of res judicata [applies] . . . as to the parties and their
privies in all other actions in the same or any other
judicial tribunal of concurrent jurisdiction . . . . The
rule of claim preclusion prevents reassertion of the
same claim regardless of what additional or different
evidence or legal theories might be advanced in support
of it. . . . Furthermore, [t]he judicial doctrines of res
judicata and collateral estoppel are based on the public
policy that a party should not be able to relitigate a
matter which it already has had an opportunity to liti-
gate. . . . Stability in judgments grants to parties and
others the certainty in the management of their affairs
which results when a controversy is finally laid to rest.
. . . The conservation of judicial resources is of para-
mount importance as our trial dockets are deluged with
new cases daily. We further emphasize that where a
party has fully and fairly litigated his claims, he may
be barred from future actions on matters not raised
in the prior proceeding. But the scope of matters pre-
cluded necessarily depends on what has occurred in
the former adjudication. . . .
   ‘‘Because the operative effect of the principle of claim
preclusion . . . is to preclude relitigation of the origi-
nal claim, it is crucial to define the dimensions of that
original claim. . . . [T]he claim [that is] extinguished
includes all rights of the plaintiff to remedies against
the defendant with respect to all or any part of the
transaction . . . out of which the action arose. . . .
[This] transactional test . . . provides a standard by
which to measure preclusive effect of a prior judgment,
which we have held to include any claims relating to
the cause of action which were actually made or might
have been made. . . . [E]ven though a single group of
facts may give rise to rights for several kinds of relief,
it is still a single cause of action.’’ (Emphasis added;
internal quotation marks omitted.) C & H Management,
LLC v. Shelton, 140 Conn. App. 608, 612–13, 59 A.3d
851 (2013).
   ‘‘[T]he claim [that is] extinguished [by the judgment
in the first action] includes all rights of the plaintiff to
remedies against the defendant with respect to all or
any part of the transaction, or series of connected trans-
actions, out of which the action arose. What factual
grouping constitutes a transaction, and what groupings
constitute a series, are to be determined pragmatically,
giving weight to such considerations as whether the
facts are related in time, space, origin, or motivation,
whether they form a convenient trial unit, and whether
their treatment as a unit conforms to the parties’ expec-
tations or business understanding or usage. . . . In
applying the transactional test, we compare the com-
plaint in the second action with the pleadings and the
judgment in the earlier action.’’ (Citations omitted;
internal quotation marks omitted.) Delahunty v. Massa-
chusetts Mutual Life Ins. Co., 236 Conn. 582, 590, 674
A.2d 1290 (1996).
   ‘‘[T]he essential concept of the modern rule of claim
preclusion is that a judgment against [the] plaintiff is
preclusive not simply when it is on the merits but when
the procedure in the first action afforded [the] plaintiff a
fair opportunity to get to the merits.’’ (Internal quotation
marks omitted.) Close, Jensen & Miller, P.C. v. Fidelity
National Title Ins. Co., 130 Conn. App. 174, 183, 21
A.3d 952 (2011). ‘‘[T]he appropriate inquiry with respect
to [claim] preclusion is whether the party had an ade-
quate opportunity to litigate the matter in the earlier
proceeding . . . .’’ (Emphasis in original; internal quo-
tation marks omitted.) Nipmuc Properties, LLC v. Mer-
iden, supra, 130 Conn. App. 815. In other words, the
doctrine of res judicata does not preclude a plaintiff
from pursuing claims that it previously had not been
afforded the opportunity to litigate. Gaynor v. Payne,
261 Conn. 585, 600–601, 804 A.2d 170 (2002).
  With these principles in mind, we now address the
defendant’s claim that the court in the present probate
appeal failed to ‘‘[focus] on the identical transaction
that formed the basis of [the prior probate appeal and
the present probate appeal], namely, the formation of,
and performance under the forbearance agreement.’’
Specifically, the defendant argues that the judgment in
the prior probate appeal is preclusive because it arose
from the same transaction at issue in the present pro-
bate appeal, and, therefore, ‘‘the procedure in the first
action afforded the plaintiff an adequate opportunity
to litigate [the] merits [of the present probate appeal]
in the earlier proceeding.’’ We disagree.
   When the plaintiff filed its motion with the Probate
Court seeking removal of the estate’s executors in Octo-
ber, 1997, the forbearance agreement between the
estate and the defendant had not yet been executed.
There is no reference to a forbearance agreement in
the plaintiff’s ‘‘Motion for Order’’ dated October 9, 1997.
The plaintiff alleged that the executors made ‘‘improper
disbursements to beneficiaries’’ and that they were ‘‘in
breach of their fiduciary duties to the estate’’ because
of their failure to ‘‘settle said estate’’ and to retain the
services of a ‘‘formal attorney or accountant.’’ The Pro-
bate Court held a hearing and denied that motion on
April 29, 1998, which was approximately four months
after the execution of the forbearance agreement. The
plaintiff then commenced the prior probate appeal in
the Superior Court.
   The matter was tried to Judge McWeeney on July
29 through August 1, 2002. It is important for claim
preclusion analysis to focus on the issues that were
presented or could have been presented to Judge
McWeeny. In the prior probate appeal the court was
reviewing de novo the April 29, 1998 order of the Pro-
bate Court. ‘‘Probate Courts are strictly statutory tribu-
nals and, as such, they have only such powers as are
expressly or implicitly conferred upon them by statute.’’
(Internal quotation marks omitted.) Gaynor v. Payne,
supra, 261 Conn. 596. ‘‘[T]he Superior Court, on appeal
from probate, sits as, and has no greater power than,
a court of probate.’’ (Internal quotation marks omitted.)
Id., 599.
  ‘‘[A]n appeal from a probate order or decree to the
Superior Court is not a civil cause of action. It has no
more of the ordinary attributes of a civil action than
the original proceedings in the court of probate. . . .
[A]ppeals from probate are not civil actions because it
has always been held that the Superior Court, while
hearing appeals from probate, sits as a court of probate
and not as a constitutional court of general or common-
law jurisdiction. It tries the questions presented to it
de novo, but in so doing it is . . . exercising a special
and limited jurisdiction conferred on it by the statute
authorizing appeals from probate.’’ (Internal quotation
marks omitted.) Marshall v. Marshall, 71 Conn. App.
565, 569, 803 A.2d 919, cert. denied, 261 Conn. 941, 808
A.2d 1132 (2002).
   In a probate appeal, ‘‘the Superior Court cannot con-
sider events that occurred after the Probate Court hear-
ing . . . .’’ (Emphasis added.) Satti v. Rago, 186 Conn.
360, 369, 441 A.2d 615 (1982). ‘‘The appeal brings to the
Superior Court only the order appealed from. The order
remains intact until modified by a judgment of the Supe-
rior Court after a hearing de novo on the issues pre-
sented for review by the reasons of appeal. . . . The
Superior Court may not consider or adjudicate issues
beyond the scope of those proper for determination by
the order or decree attacked. . . . Inasmuch as the
motion for the appeal is made in the Court of Probate
and forms a part of the proceedings in that court, no
amendment to it may be made in the Superior Court.
The Superior Court, therefore, cannot enlarge the scope
of the appeal.’’ (Emphasis added; internal quotation
marks omitted.) Marshall v. Marshall, supra, 71 Conn.
App. 569–70.
   ‘‘The function of the Superior Court in appeals from
a Probate Court is to take jurisdiction of the order or
decree appealed from and to try that issue de novo.
. . . Thereafter, upon consideration of all evidence pre-
sented on the appeal which would have been admissible
in the [P]robate [C]ourt, the [S]uperior [C]ourt should
exercise the same power of judgment which the [P]ro-
bate [C]ourt possessed and decide the appeal as an
original proposition unfettered by, and ignoring, the
result reached in the [P]robate [C]ourt.’’ (Citations omit-
ted; internal quotation marks omitted.) State v. Gordon,
45 Conn. App. 490, 494–95, 696 A.2d 1034, cert. granted
on other grounds, 243 Conn. 911, 701 A.2d 336 (1997)
(appeal dismissed October 27, 1998). ‘‘An appeal from
probate does not vacate the decree appealed from nor
does it lift the entire cause from the probate court into
the superior court. On the contrary, it leaves the entire
matter as it was in the probate court, there to be contin-
ued with and completed according to law, presenting
in the meanwhile to the superior court for redetermi-
nation, after a retrial of the facts, the special and
limited issues embraced within the particular decree
appealed from.’’ (Emphasis added; internal quotation
marks omitted.) Bishop v. Bordonaro, 20 Conn. App.
58, 62, 563 A.2d 1049 (1989). ‘‘[I]n probate appeals, a
Superior Court may admit any evidence that was
received by the Probate Court or could have been
received by it. . . . The converse of this rule is that
the Superior Court may not receive evidence that the
Probate Court could not have received because it came
into existence subsequent to the Probate Court hear-
ing.’’ (Citations omitted; emphasis added.) Id., 64.
  In the prior probate appeal, the plaintiff had filed a
motion with the Probate Court seeking the removal of
the estate’s coexecutors prior to the execution of the
forbearance agreement. The Probate Court denied the
plaintiff’s motion on April 29, 1998, which was approxi-
mately four months after the execution of the
agreement. On appeal to the Superior Court, Judge
McWeeny, sitting as a Probate Court, could not adjudi-
cate issues beyond the scope of those determined by
the Probate Court in its order denying the plaintiff’s
motion for removal of the executors. Although Judge
McWeeny was required to try the issues presented to
him de novo, he could admit only that evidence that
was received by the Probate Court or could have been
received by the Probate Court. Judge McWeeny could
not admit any evidence that came into existence subse-
quent to the Probate Court hearing on April 29, 1998.
Exercising its ‘‘special and limited jurisdiction’’; (inter-
nal quotation marks omitted) Marshall v. Marshall,
supra, 71 Conn. App. 569; the Superior Court, on the
basis of the evidence that could be presented with
respect to the Probate Court’s order, dismissed the
plaintiff’s appeal for its failure to meet the burden of
proof that would warrant the removal of the estate’s
executors.
   On appeal from the trial court’s dismissal, our
Supreme Court characterized the matter as an appeal
from ‘‘a motion for order in the Probate Court seeking
both the removal of the coexecutors and an accounting
and liquidation of the estate.’’ Cadle Co. v. D’Addario,
supra, 268 Conn. 442–43. The Supreme Court stated
that, during the trial, the plaintiff ‘‘presented evidence
concerning its claims of breach of fiduciary duty, mis-
management and waste of estate assets. The evidence
related to purchases made by estate owned businesses,
the retention of unprofitable estate businesses, the
retention and sale of estate properties, and negotiations
with the largest creditor of the estate . . . .’’ Id., 450.
With respect to the defendant’s relationship with the
estate, the Supreme Court stated: ‘‘The plaintiff also
presented evidence of the [coexecutors’] failure to pay
off a debt to the largest secured creditor of the estate,
[the defendant]. The parties disputed the amount of the
debt, which resulted from bank debt that was consoli-
dated and bought by [the defendant]. The estate
believed it had paid off $6,650,000 of the debt to [the
defendant], whereas [the defendant] believed the estate
had paid only $5 million. [The defendant] and the estate
entered into a forbearance agreement that gave the
estate an option to pay off the debt at a discounted
rate. The rate of discount was dependent upon the time-
liness of the estate’s payment and was set to expire
on January 7, 2003. Negotiations to extend the payout
period were ongoing at the time of the trial.’’ Id., 452.
  In determining whether the trial court properly con-
cluded that the plaintiff had the burden to prove that
the executors’ conduct warranted their removal in a
probate proceeding brought pursuant to § 45a-242 (a),
our Supreme Court first reviewed the law concerning
the removal of fiduciaries. Id., 455–56. After setting forth
the provisions of the statute, the court stated: ‘‘Our
case law recognizes that [r]emoval of an executor is an
extraordinary remedy designed to protect against harm
caused by the continuing depletion or mismanagement
of an estate. . . . In the absence of continuing harm
to the interests of the estate and its beneficiaries,
removal is not justified merely as a punishment for a
fiduciary’s past misconduct.’’ (Internal quotation marks
omitted.) Id., 457. ‘‘[U]nderlying the rule that removal
is an extraordinary remedy to be applied sparingly is
the recognition that the decedent has specifically cho-
sen the fiduciary for the specific purpose of administer-
ing his estate and managing the claims of persons with
conflicting interests in the estate.’’ Id., 460. Applying
those principles, our Supreme Court held: ‘‘[T]he bur-
den shifting that ordinarily is employed when a plaintiff
has alleged a breach of fiduciary duty does not apply
in removal proceedings. Instead, the burden is on the
party seeking removal to establish that removal is
required to prevent continuing harm to the interests of
the estate.’’ Id., 461. The judgment of the trial court was
affirmed. Id., 463.
   In the present probate appeal, the plaintiff is claiming
that the Probate Court improperly denied its ‘‘Omnibus
Motion for Relief’’ because the forbearance agreement,
which required that the estate grant the defendant addi-
tional liens on remaining estate assets, ‘‘significantly
harmed unsecured creditors.’’ In that motion, the plain-
tiff additionally alleged that the forbearance agreement
may have been amended after its execution, that the
defendant’s claim was now secured by ‘‘all or substan-
tially all of the assets of the estate,’’ that the coexecutors
had ‘‘secured permanent roles as executors,’’ that ‘‘the
sale of the [banks’] claims to [the defendant] and the
granting of the additional collateral were orchestrated
by David D’Addario so he could personally remain in
control of the estate,’’ and that the liens on the addi-
tional collateral were ‘‘void as not being in the best
interests of the estate and/or its creditors.’’ The Probate
Court denied the motion. On appeal to the Superior
Court, the matter will be tried de novo, and the plaintiff
will be permitted to submit evidence that it did or could
have presented to the Probate Court. This will include
evidence up to the date of the Probate Court hearing,
which was September 8, 2010.8
  We conclude that the plaintiff’s claims in the present
probate appeal involve different operative facts than
those underlying the claims in the plaintiff’s prior pro-
bate appeal, which demonstrates that the plaintiff did
not have an adequate opportunity to litigate the present
claims in the earlier proceeding.9 When the Probate
Court held the hearing on the motion to remove the
executors on April 29, 1998, barely four months after
the execution of the forbearance agreement, it would
have been premature to assess the effect of the Red
Knot transaction and the forbearance agreement on the
estate and its creditors. When Judge McWeeny dis-
missed the plaintiff’s appeal from the Probate Court’s
denial of the removal motion on August 1, 2002, he
expressly stated that the Red Knot transaction ‘‘can’t
be viewed as a mistake at this point.’’ (Emphasis
added.) He further stated that he expected that the
executors would settle the estate ‘‘within one to two
years subject to litigation contingency.’’ That was
twelve years ago, and the estate remains open.
   The plaintiff claims that the relevant facts that it relies
upon in the present probate appeal had not occurred
or were not known to it at the time of the hearing
before the Probate Court in the prior probate appeal.
Accordingly, the present claims were not litigated in
the prior probate appeal, nor could they have been
litigated. The plaintiff did not have an adequate opportu-
nity to address the present claims fully and fairly in the
prior probate appeal because the prior probate appeal
centered on the plaintiff’s burden to prove that removal
of the executors was required to prevent continuing
harm to the estate. See Cadle Co. v. D’Addario, supra,
268 Conn. 454–55.
   For the foregoing reasons, we conclude that the court
properly determined that the defendant failed to demon-
strate that it was entitled to judgment as a matter of
law on the ground of res judicata and, therefore, that
the court properly denied the defendant’s motion for
summary judgment.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The appeal in this case was originally filed with the caption The Cadle
Company v. Trumbull Probate Court et al. The caption has been changed
to reflect that Trumbull Probate Court is not a party. It should be noted
that the microfiche version of the Appellate Court Record and Briefs in this
case will be found under the original caption.
   1
     The plaintiff, The Cadle Company, commenced the present probate
appeal by filing a complaint against the Trumbull Probate Court, Red Knot
Acquisitions, LLC, and several other defendants. The only defendant involved
in the present appeal is Red Knot Acquisitions, LLC. We therefore refer in
this opinion to Red Knot Acquisitions, LLC, as the defendant.
   2
     Although the denial of a motion for summary judgment ordinarily is not
appealable because it does not conclude the action, the denial of a motion
for summary judgment predicated on a claim of res judicata or collateral
estoppel has been deemed to constitute a final judgment for purposes of
appeal. Santorso v. Bristol Hospital, 308 Conn. 338, 346 n.7, 63 A.3d 940
(2013).
   3
     At that time, the executors of the estate were Lawrence D’Addario, David
D’Addario and Albert F. Paolini. Paolini died a few years later. The current
coexecutors of the estate are David D’Addario and Lawrence D’Addario.
   4
     General Statutes § 45a-242 (a) provides in relevant part: ‘‘The court of
probate having jurisdiction may, upon its own motion or upon the application
and complaint of any person interested or of the surety upon the fiduciary’s
probate bond, after notice and hearing, remove any fiduciary if: (1) The
fiduciary becomes incapable of executing such fiduciary’s trust, neglects to
perform the duties of such fiduciary’s trust, [or] wastes the estate in such
fiduciary’s charge . . . [or] (3) because of unfitness, unwillingness or persis-
tent failure of the fiduciary to administer the estate effectively, the court
determines that removal of the fiduciary best serves the interests of the
beneficiaries . . . .’’
   5
     General Statutes § 45a-186 (a) provides in relevant part: ‘‘[A]ny person
aggrieved by any order, denial or decree of a court of probate in any matter,
unless otherwise specially provided by law, may . . . appeal therefrom to
the Superior Court. Such an appeal shall be commenced by filing a complaint
in the superior court . . . . The complaint shall state the reasons for the
appeal. A copy of the order, denial or decree appealed from shall be attached
to the complaint. . . .’’
   6
     Judge McWeeny ruled in relevant part as follows: ‘‘As I’ve indicated, the
standard, I believe, is not—they just have to do more than prove that there’s
a fiduciary relationship. I think that based on [§ 45a-242], based on the fact
that the decedent designated certain individuals to be his executors, creates,
along with the limitations on court authority over estates, creates a burden
on the party moving to remove the executors. So I do place the burden on
the plaintiff, The Cadle [Company].
   ‘‘In the evidence here the [plaintiff] [has] offered no plan of liquidation.
[Its expert’s] opinion is that the estate could be concluded within one to
two years subject to litigation contingency. I expect that the current execu-
tors could do and will do [that] as well.
   ‘‘The evidence presented by the plaintiff . . . regarding the Red Knot
issue is that there are negotiations over an extension of the payout timetable.
Mr. [David] D’Addario, the only direct witness on it, was, I felt, optimistic
about a resolution of that situation. Certainly the current executors would
be in a better position to accomplish this than someone who would be
appointed as a result of this appeal. The cost of a professional executor
would be an added burden on the estate. . . .
   ‘‘The Red Knot extra interest expense at $1,927,790 is unsubstantiated.
They accomplished quite a bit in reducing the secured debt from $55 million
to $5 million and paying a premium to get the cash under those circumstances
was—can’t be viewed as a mistake at this point. The expert evidence is not
supported by corroborative evidence, ignores existing probate filings, tax
returns, court rulings and is also replete with many mistakes.
                                        ****
   ‘‘So, in my view, the plaintiff has not met its burden, and the appeal in
the case is dismissed.’’
   7
     At oral argument before this court, the defendant represented that it
was proceeding solely on the ground of res judicata.
   8
     The plaintiff also claims, as an alternate ground to affirm the court’s
denial of the defendant’s motion for summary judgment, that the ‘‘material
change in circumstances’’ exception to the doctrine of res judicata is applica-
ble in this case. See Sotavento Corp. v. Coastal Pallet Corp., supra, 102
Conn. App. 837. The plaintiff claims that, until certain estate accountings
were unsealed in 2011, it did not know that the executors were being
deceptive when they claimed that they needed the benefit of the Red Knot
transaction because the estate was allegedly unable to pay off the bank
debt. Further, the plaintiff argues that ‘‘[b]efore the [motion for] removal
[was filed in the prior probate appeal], the Red Knot transaction looked
like a bad deal. However, based upon events that came to light after the
removal action, it is now clear that the transaction was only a bad deal for
creditors. It was, in contrast, a fantastic deal for [Greg] Garvey, [the principal
of the defendant] and [David] D’Addario. They made millions and stand to
make millions more while leaving creditors holding the bag. However, based
upon the veil of secrecy, these issues were not discovered (or understood)
until after the [motion for] removal . . . .’’ The plaintiff claims that the
estate’s debt to the defendant now is in excess of $100 million.
   The trial court did not reach the issue of whether there had been a material
change in circumstances, having concluded that the doctrine of res judicata
did not apply because the facts underlying the prior probate appeal and
the present probate appeal were not related in ‘‘time, space, origin, or
motivation.’’ (Internal quotation marks omitted.) Delahunty v. Massachu-
setts Mutual Life Ins. Co., supra, 236 Conn. 590. Because we affirm the
judgment of the trial court we need not address this claim. Hurley v. Heart
Physicians, P.C., 298 Conn. 371, 375 n.5, 3 A.3d 892 (2010).
   9
     ‘‘Res judicata is, by its very nature, extremely fact specific in application.
Thus, [the] application of res judicata . . . necessarily turns on the precise
nature and substance of the second action.’’ Weiss v. Weiss, 297 Conn. 446,
469, 998 A.2d 766 (2010).